DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the RCE of 02/03/2021.  Claims 21, 32, 45, 47 and 66 have been amended and claim 67 added.  Claims 21-23, 25, 26, 30-45 and 47-67 are currently pending in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/03/2021, with respect to claims 21-23, 25, 26, 30-45 and 47-66 have been fully considered and are persuasive.  The outstanding rejections of claims 21-23, 25, 26, 30-45 and 47-66 have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with PAUL BOWEN on 03/22/2021.

The application has been amended as follows: 

Line 2 of claim 67, replace “and/or” with –or--

Allowable Subject Matter
Claims 21-23, 25, 26, 30-45 and 47-67 are allowed.  
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or teach a patient interface having the combined features of claim 21 including a flexible cushion, support structure more rigid than the cushion and pivotably attached to the cushion, and at least one receptacle on a lateral side of the cushion having an opening configured to receive an air delivery tube, the at least one receptacle being more flexible at the opening than the support structure.  The art of record of Matula discloses (as detailed in the Action of 11/04/2020) a patient interface having a flexible cushion, support structure more rigid than the cushion and pivotably attached to the cushion, and at least one receptacle on a lateral side of the cushion having an opening configured to receive an air delivery tube, however does not disclose the at least one receptacle being more flexible at the opening than the support structure.  Rather, in Matula the opening is formed by a structure disclosed to be relatively rigid and provide support to a more flexible portion.  It would not have been obvious to modify Matula to comprise elevated flexibility at the opening thereof as a teaching to do so is absent and would be contrary to the disclosure of Matula by way of diminishing the capability of the member forming the opening thereof to provide support as called for by Matula.   Similarly the art of record of Montesi discloses a patient interface having a flexible cushion, support structure more rigid than the cushion and pivotably attached to the cushion, and at least one receptacle on a lateral side of the cushion having an opening configured to receive an air delivery tube, however does not disclose the at least one receptacle being more flexible at the opening than the support structure.  It would not have been obvious to modify Montesi to comprise elevated flexibility at the opening thereof as a teaching to 
Instant claim 32 is drawn to a patient interface comprising a flexible cushion having a tube connection portion with lateral opening, plenum chamber, washout vent and support structure more rigid than a tube connection portion.  The art of record of Matula discloses (as detailed in the Action of 11/04/2020) a patient interface having a flexible cushion having a tube connection portion with lateral opening, plenum chamber, washout vent and support structure, however does not disclose support structure to be more rigid than the tube connection portion.  Rather, in Matula the tube connection portion is formed by a structure disclosed to be relatively rigid and provide support to a more flexible portion.  It would not have been obvious to modify Matula to comprise relatively elevated flexibility at the tube connection portion thereof as a teaching to do so is absent and would be contrary to the disclosure of Matula by way of diminishing the capability of the member forming the opening thereof to provide support as called for by Matula.   
Instant claim 45 is drawn to a patient interface having a flexible cushion, support structure more rigid than the cushion, and at least one receptacle on a lateral side of the cushion, the receptacle being more flexible than the support structure at a lateral opening or a receptacle of the support structure. The art of record of Matula (as detailed in the Action of 11/04/2020) discloses a patient interface having a flexible cushion, support structure more rigid than the cushion, and at least one receptacle on a lateral side of the cushion, however does not disclose the receptacle being more flexible than the support structure at a lateral opening or a receptacle of the support structure.  Rather, in Matula the opening is formed by a structure disclosed to be relatively rigid and provide support to a more flexible portion.  It would not have been obvious to modify Matula to comprise elevated flexibility at the opening thereof as 
Claims 22-31, 23, 25, 26, 30-44 and 47-67 depend from claims 21, 32 and 45 thus are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773